Case 6:18-cv-01980-ACC-EJK Document 48 Filed 04/27/20 Page 1 of 6 PageID 332




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION



 RICHARD DEXHEIMER,

          Plaintiff,


 vs.
                                                          Case No. 6:18-cv-1980-Orl-22TBS
 ENJOY THE CITY NORTH, INC.
 d/b/a SAVEAROUND, a foreign profit
 corporation, and LUKE STANTON,
 individual, RAYMOND STANTON,
 individual

       Defendant(s).
 ______________________________________/


       SECOND JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT

         Plaintiff Richard Dexheimer (“Plaintiff” or “Dexheimer”) and Defendants Enjoy The City

North,    Inc.   (“SaveAround”),    Luke        Stanton   (“LStanton”),   and   Raymond     Stanton

(“RStanton”)(collectively the “Defendants”), submit this Second Joint Motion for Approval of

Settlement and, in support, state as follows:

                                   FACTUAL BACKGROUND

         1.      On November 16, 2018, Plaintiff filed a Complaint and Demand for Jury Trial

(“Complaint”) (Doc. 1) against SaveAround alleging violations of the Fair Labor Standards Act

(“FLSA”) and Retaliation as related to his employment alone. In his lawsuit, Plaintiff sought to

recover alleged unpaid wages, liquidated damages where applicable, compensatory damages, and

attorneys’ fees and costs.
Case 6:18-cv-01980-ACC-EJK Document 48 Filed 04/27/20 Page 2 of 6 PageID 333




       2.      On September 5, 2019, Plaintiff filed his First Amended Complaint (Doc. 33)

against SaveAround, LStanton, and RStanton, alleging the same facts and claims as that of the

Complaint.

       3.      Since approximately February 1, 2011 Plaintiff has been employed by SaveAround

as a salaried, exempt Senior Business Leader. In the Complaint Plaintiff claims he was improperly

classified and, therefore, was not paid overtime compensation he alleges was due to him. Also, in

the Complaint, Plaintiff claims that he was retaliated against under the FLSA. Defendants

vigorously denies all of Plaintiff’s allegations.

       4.      The parties have conducted discovery pursuant to this Court’s July 11, 2019 FLSA

Scheduling Order (Doc. 27). The parties have conducted several settlement calls throughout the

discovery process and exchanged various documents and information regarding their positions in

this case. On or about March 26, 2020, the parties reached a settlement in this case. See Doc. 43.

       5.      The Parties filed their Joint Motion for Approval of Settlement Agreement (Dkt.

46) on April 2, 2020.

       6.      This Court issued an Order denying without prejudice the parties motion and

granting leave to refile by April 27, 2020 (Dkt. 47).

       7.      The Parties have reviewed the Order and advisement of this Court and have

renegotiated and re-drafted the settlement agreement to comply with the instructions of this Court.

       8.      Pursuant to the terms of the parties’ settlement agreement, the parties are

concurrently filing a Joint Motion for Approval of the Settlement Agreement and attached

Settlement Agreement “Exhibit A”. In the parties’ settlement agreement, Plaintiff agrees to waive

and release FLSA claims against Defendants, including the claims he asserted in the Complaint.




                                                    2
Case 6:18-cv-01980-ACC-EJK Document 48 Filed 04/27/20 Page 3 of 6 PageID 334




In exchange for these and other promises, Defendant agrees to pay to Plaintiff an amount that

constitutes relief for Plaintiff’s FLSA and Retaliation claims as negotiated for. The parties’

settlement agreement is contingent upon this Court’s approval of the settlement reached.

       9.      In this regard, with this Secod Joint Motion, the parties respectfully seek Court

approval of their settlement agreement in accordance with its terms.

                                   MEMORANDUM OF LAW

       The FLSA requires employers to pay employees minimum wages and overtime

compensation, where applicable, unless an exemption applies. See 29 U.S.C. §§ 201, et seq.

Where an employee files a claim under the FLSA for alleged unpaid wages, there are currently

two ways such claim may be settled or compromised: (1) where the payment of alleged unpaid

wages is supervised by the Secretary of Labor and the employee then waives his or her right to

bring suit for such alleged wages; and (2) where the claimant files a private lawsuit against his or

her employer, the parties present the pertinent court with a settlement, and the court enters an order

approving the fairness of the settlement. See 29 U.S.C. § 216(c); Lynn’s Food Stores, Inc. v.

United States, 679 F.2d 1350, 1353 (11th Cir. 1982).

       An employee may settle and release FLSA claims against his or her employer without the

supervision of the Secretary of Labor if all of the following conditions are met: (1) the settlement

occurs in an adversarial context, (2) there are issues of FLSA coverage and/or computation actually

in dispute, and (3) the court enters an order approving the settlement after scrutinizing the fairness

of the settlement. Lynn’s Food Stores, Inc., 679 F.2d at 1354 (“If a settlement in an employee

FLSA suit does reflect a reasonable compromise over issues, such as FLSA coverage or

computation of back wages, that are actually in dispute; we allow the district court to approve the




                                                  3
Case 6:18-cv-01980-ACC-EJK Document 48 Filed 04/27/20 Page 4 of 6 PageID 335




settlement in order to promote the policy of encouraging settlement of litigation”). With respect

to Plaintiff’s FLSA claim, the parties’ settlement provides Plaintiff with the negotiated for relief

as to Plaintiff’s alleged back wages. Central to this litigation was a dispute about misclassification.

Both Plaintiff and Defendant recognize that this dispute could result in exhaustive litigation which

may not result in each party’s anticipated outcome. As a result, the parties agreed that rather than

extend the litigation, the agreed-upon outcome was the proper compromise. Further, the attorneys’

fees to be provided to Plaintiff’s counsel were negotiated separately and are entirely reasonable

and fair under the circumstances. Indeed, as of today, the amount negotiated as attorney’s fees is

less than the amount expended by Plaintiff’s counsel.

                                          CONCLUSION

       The instant case involves a situation in which the Court may allow Plaintiff to settle and

release his individualized FLSA claims against Defendants. The parties’ settlement agreement

arises out of an adversarial context. The parties have been represented by counsel throughout the

litigation, agreed to the terms of the settlement after they exchanged numerous documents and

engaged in substantial discussion about various facts and positions, and were counseled by their

respective attorneys.

       WHEREFORE, Plaintiff Richard Dexheimer and Defendant’s Enjoy The City North, Inc.,

Raymond Stanton, and Luke Stanton respectfully request that this Court grant this Second Joint

Motion for Approval of Settlement and dismiss this case in its entirety with prejudice.

       Respectfully submitted this 27th day of April 2020.

Respectfully submitted,

_s/ Paul L. Sutherland_                               s/ Adam C. Herman
Nathan A. McCoy, Esq.                                 ADAM C. HERMAN, ESQ.


                                                  4
Case 6:18-cv-01980-ACC-EJK Document 48 Filed 04/27/20 Page 5 of 6 PageID 336




 Florida Bar No. 0676101                            Florida Bar No. 0146961
 Paul L. Sutherland, Esq.                           MARSHALL, DENNEHEY, WARNER,
 Florida Bar No. 1008093                            COLEMAN & GOGGIN, P.A.
 WILSON MCCOY, P.A.                                 Landmark Center One
 100 E. Sybelia Ave, Suite 205                      315 E. Robinson Street, Suite 550
 Maitland, Florida 32751                            Orlando, FL 32801
 Telephone: (407) 803-5400                          Telephone: 407-420-4380
 Facsimile: (407) 803-4617                          Fax: 407-839-3008
 Primary email:                                     Primary email: acherman@mdwcg.com
 nmccoy@wilsonmccoylaw.com &                        Secondary email: dtbroxson@mdwcg.com
 psutherland@wilsonmccoylaw.com                     ATTORNEY FOR DEFENDANT
 Secondary email:
 pleadings@wilsonmccoylaw.com
 ATTORNEYS FOR PLAINTIFFS



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was electronically filed this 27th day of April

2020 by using CM/ECF systems, which will send notice of electronic filing of the foregoing

document to the following counsel of record:

              ADAM C. HERMAN, ESQ.
              Florida Bar No. 0146961
              MARSHALL, DENNEHEY, WARNER,
              COLEMAN & GOGGIN, P.A.
              Landmark Center One
              315 E. Robinson Street, Suite 550
              Orlando, FL 32801
              Telephone: 407-420-4380
              Fax: 407-839-3008
              Primary email: acherman@mdwcg.com
              Secondary email: dtbroxson@mdwcg.com


                                             /s/Paul L. Sutherland III
                                             Attorney




                                                5
Case 6:18-cv-01980-ACC-EJK Document 48 Filed 04/27/20 Page 6 of 6 PageID 337




                                     6
